Exhibit 10.1

BIOMET, INC.

DEFERRED COMPENSATION PLAN

(PRE-409A GRANDFATHERED PLAN)

Restated Effective as of January 1, 2005

(For Vested Contributions Received Prior to January 1, 2005)

 

Grandfathered Plan – Do Not Amend

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I.    DEFINITIONS AND CONSTRUCTION    2 Section 1.1.   
Definitions    2 Section 1.2.    Rules of Construction    6 ARTICLE II.   
PARTICIPATION    6 Section 2.1.    Determination of Eligible Person    6 Section
2.2.    Enrollment    6 Section 2.3.    Transferred Employees    6 Section 2.4.
   Amendment of Eligibility Criteria    7 ARTICLE III.    DEFERRAL ELECTIONS   
7 Section 3.1.    Elections to Defer Compensation    7 Section 3.2.   
Investment Elections    8 ARTICLE IV.    DEFERRAL ACCOUNTS AND TRUST FUNDING   
9 Section 4.1.    Deferral Accounts    9 Section 4.2.    Company Contribution
Account    9 Section 4.3.    Trust Funding    10 ARTICLE V.    VESTING    10
Section 5.1.    Participant Contributions    10 Section 5.2.    Company
Contributions    10 ARTICLE VI.    DISTRIBUTIONS    11 Section 6.1.   
Distribution of Deferred Compensation and Discretionary Company Contributions   
11 Section 6.2.    Early Non-Scheduled Distributions    12 Section 6.3.   
Hardship Distribution    13 Section 6.4.    Domestic Relations Orders    13
Section 6.5.    Distribution Upon Adverse Finding by the Internal Revenue
Service    13 Section 6.6.    Inability to Locate Participant    14 ARTICLE VII.
   ADMINISTRATION    14 Section 7.1.    Committee    14 Section 7.2.   
Committee Action    14 Section 7.3.    Powers and Duties of the Committee    14
Section 7.4.    Construction and Interpretation    15

 

Grandfathered Plan – Do Not Amend

 

- i -



--------------------------------------------------------------------------------

 

Section 7.5.    Information    15 Section 7.6.    Compensation    15 Section
7.7.    Quarterly Statements    15 Section 7.8.    Disputes    16 ARTICLE VIII.
   MISCELLANEOUS    16 Section 8.1.    Unsecured General Creditor    16 Section
8.2.    Restriction Against Assignment    17 Section 8.3.    Payments on Behalf
of Persons Under Incapacity    17 Section 8.4.    Withholding    17 Section 8.5.
   Amendment    17 Section 8.6.    Receipt or Release    17 Section 8.7.   
Limitation of Rights and Employment Relationship    18

 

Grandfathered Plan – Do Not Amend

 

- ii -



--------------------------------------------------------------------------------

BIOMET, INC.

DEFERRED COMPENSATION PLAN

(PRE-409A GRANDFATHERED PLAN)

PREAMBLE

1. The Company established the Biomet, Inc. Deferred Compensation Plan (“Prior
Plan”), effective as of December 1, 2003. The purpose of the Prior Plan as well
as the current Plan is to provide a select group of key management and highly
compensated employees and the members of the Biomet, Inc. Board of Directors an
opportunity, in accordance with the terms and conditions set forth herein, to
defer the receipt of compensation. By offering this Plan, the Company intends to
build management loyalty and its business; provide a tax deferral alternative;
permit deferral of amounts beyond the limits of its qualified plans; and further
enhance existing benefit plans.

2. Notwithstanding any provision in the Plan to the contrary, effective
January 1, 2005, the Plan is frozen and (i) all Participant deferral elections
under this Plan shall be deemed to be terminated under this Plan as of
December 31, 2004 and no additional deferral contributions under Section 4.1 of
the Plan shall be made after such date, and (ii) no Company discretionary or
matching contributions shall be made under Section 4.2 of the Plan after
December 31, 2004. Any contributions made or received after December 31, 2004
shall be deemed to be contributed under the Biomet, Inc. Deferred Compensation
Plan (Post-409A Plan), effective as of January 1, 2005 and as amended from time
to time thereafter. All amounts contributed to this Plan were deferred and
Vested as of December 31, 2004; therefore, all Plan Accounts (and any earnings
thereon) maintained under this Plan are intended to be grandfathered amounts
exempt from the application of Code Section 409A and will be administered
accordingly.

3. The Plan is an unfunded benefit plan within the meaning of ERISA and the
Internal Revenue Code. Benefits payable under the Plan with respect to a
participant or beneficiary shall be paid from the general assets of the Company.
To assist the Company in meeting its obligations under the Plan, the Company has
established a trust. The right of a participant or beneficiary to receive
payment under the Plan is merely a contractual right to payment from the Company
and the Plan does not give participants or beneficiaries any interest in, or
right to, any of the assets of any affiliated employer other than as a general
creditor of his employer.

4. Participation in the Plan is voluntary. A Participant may elect to defer a
portion of his or her Compensation under the Plan and, at all times, shall be
100% Vested in amounts credited to his or her Deferral Account. Under this Plan,
the Company has no obligations to make employer contributions to the Plan,
however, the Company shall retain the right to make discretionary allocations to
the Account of Participants at the times and in the amounts designated by the
Company in its sole discretion.

 

Grandfathered Plan – Do Not Amend



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS AND CONSTRUCTION

Section 1.1. Definitions. Whenever the following words and phrases are used in
this Plan, with the first letter capitalized, they shall have the meanings
specified below.

(a) “Account” or “Accounts” shall mean all of such accounts as are specifically
authorized for inclusion in this Plan.

(b) “Base Salary” shall mean that portion of a Participant’s Compensation that
is his or her annual base salary, excluding Bonuses, Commissions, incentive and
all other remuneration for services rendered to the Company.

(c) “Beneficiary” or “Beneficiaries” shall mean the person or persons, including
a trustee, personal representative or other fiduciary, last designated in
writing by a Participant in accordance with procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant’s death. No beneficiary designation shall become effective until it
is filed with the Committee. Any designation shall be revocable at any time
through a written instrument filed by the Participant with the Committee with or
without the consent of the previous Beneficiary. No designation of a Beneficiary
other than the Participant’s spouse shall be valid unless consented to in
writing by such spouse. If there is no such designation or if there is no
surviving designated Beneficiary, then the Participant’s surviving spouse shall
be the Beneficiary. If there is no surviving spouse to receive any benefits
payable in accordance with the preceding sentence, the duly appointed and
currently acting personal representative of the Participant’s estate (which
shall include either the Participant’s probate estate or living trust) shall be
the Beneficiary. In any case where there is no such personal representative of
the Participant’s estate duly appointed and acting in that capacity within 90
days after the Participant’s death (or such extended period as the Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the Participant’s death), then
Beneficiary shall mean the person or persons who can verify by affidavit or
court order to the satisfaction of the Committee that they are legally entitled
to receive the benefits specified hereunder. In the event any amount is payable
under the Plan to a minor, payment shall not be made to the minor, but instead
be paid (a) to that person’s living parent(s) to act as custodian, (b) if that
person’s parents are then divorced, and one parent is the sole custodial parent,
to such custodial parent, or (c) if no parent of that person is then living, to
a custodian selected by the Committee to hold the funds for the minor under the
Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in which
the minor resides. If no parent is living and the Committee decides not to
select another custodian to hold the funds for the minor, then payment shall be
made to the duly appointed and currently acting guardian of the estate for the
minor or, if no guardian of the estate for the minor is duly appointed and
currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor. Payment by the Company pursuant to any unrevoked Beneficiary
designation, or to the Participant’s estate if no such designation exists, of
all benefits owed hereunder shall terminate any and all liability of the
Company.

 

Grandfathered Plan – Do Not Amend

 

- 2 -



--------------------------------------------------------------------------------

(d) “Board of Directors” or “Board” shall mean the Board of Directors of Biomet,
Inc.

(e) “Bonuses” shall mean the bonuses earned as of the last day of the Plan Year,
provided a Participant is in the employ of the Company on the last day of the
Plan Year.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(g) “Committee” shall mean the Benefits Committee appointed by the Board to
administer the Plan in accordance with Article VII.

(h) “Company” shall mean Biomet, Inc. and any subsidiary or affiliate of Biomet,
Inc. designated as eligible by the Committee to participate in the Plan, and any
successor thereto that adopts this Plan.

(i) “Company Contribution Account” shall mean the bookkeeping account maintained
by the Company for each Participant that is credited with an amount equal to the
Company Discretionary Contribution Amount, if any, and the Company Matching
Contribution Amount, if any, and net earnings and losses on such amounts
pursuant to Section 4.2.

(j) “Company Discretionary Contribution Amount” shall mean such discretionary
amount, if any, credited by the Company to a Participant’s Company Contribution
Account for a Plan Year. Such amount to be credited may differ from Participant
to Participant both in amount, including no amount, and as a percentage of
Compensation.

(k) “Company Matching Contribution Amount” shall mean such amount, if any,
credited by the Company to each Participant’s Company Contribution Account for a
Plan Year. Such amount to be credited may differ from Participant to Participant
both in amount, including no amount, and as a percentage of Compensation.

(l) “Compensation” means, (i) with respect to a Participant who is an employee
of the Company for a Plan Year, the Participant’s wages for federal income tax
purposes for such year, including, Base Salary, Bonuses, incentive compensation
and commissions, increased by amounts that would have been included in the
Participant’s wages for the year, but for the Participant’s election pursuant to
Code Section 125 or 401(k) or this Plan; (ii) with respect to a Participant who
is a Director, the amount of cash paid to the Director, including, but not
limited to, Board of Directors fees, committee fees, and such other amounts paid
for services as a Director, (iii) or any other type of compensation or
remuneration determined by the Committee to be eligible for deferral under the
Plan. Amounts distributed from a Participant’s Accounts in any Plan Year shall
not be considered Compensation again in the year of distribution.

(m) “Deferral Account” shall mean the bookkeeping account maintained by the
Committee for each Participant that is credited with amounts equal to (1) the
portion of the Participant’s Compensation that he or she elects to defer, and
(2) net earnings and losses attributable to such Account pursuant to
Section 4.1.

(n) “Designated Persons” shall mean Eligible Persons designated by the Committee
as eligible to defer Stock Option Gains and Restricted Stock Awards.

 

Grandfathered Plan – Do Not Amend

 

- 3 -



--------------------------------------------------------------------------------

(o) “Director” shall mean any member of the Board of Directors of the Company
who is not also an officer or employee of the Company.

(p) “Disability” shall mean the Participant’s inability to perform each and
every duty of his or her occupation or position of employment due to illness or
injury as determined in the sole and absolute discretion of the Committee.

(q) “Distributable Amount” shall mean the Vested balance in the Participant’s
Deferral Account and Company Contribution Account.

(r) “Early Distribution” shall mean an election by Participant in accordance
with Section 6.2 to receive a withdrawal of amounts from his or her Deferral
Account and Company Contribution Account prior to the time at which such
Participant would otherwise be entitled to such amounts.

(s) “Effective Date” shall be December 1, 2003.

(t) “Eligible Person” means (i) any common law employee of the Company that the
Committee designates as a key management and/or highly compensated employee of
the Company and eligible to participate in the Plan, and (ii) any Director.

(u) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

(v) “Fund” or “Funds” shall mean one or more of the investment funds selected by
the Committee pursuant to Section 3.2(b).

(w) “Hardship Distribution” shall mean a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of his or her Dependent (as defined in Section 152(a) of the
Internal Revenue Code of 1986, as amended), loss of a Participant’s property due
to casualty, or other similar or extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant as
determined by the Committee in its sole discretion. The circumstances that would
constitute an unforeseeable emergency will depend upon the facts of each case,
but, in any case, a Hardship Distribution may not be made to the extent that
such hardship is or may be relieved (i) through reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Participant’s assets, to the
extent the liquidation of assets would not itself cause severe financial
hardship, or (iii) by cessation of deferrals under this Plan.

(x) “Initial Election Period” shall mean the time period associated with the
first enrollment period of the Plan or the first enrollment period of an
Eligible Person, as determined by the Committee from time to time.

(y) “Participant” shall mean any Eligible Person who becomes a Participant in
this Plan in accordance with Article II.

 

Grandfathered Plan – Do Not Amend

 

- 4 -



--------------------------------------------------------------------------------

(z) “Participating Subsidiary” shall mean a subsidiary of Biomet, Inc. which the
Committee has designated as such and whose employees are eligible to participate
in the Plan; provided that such employee is an Eligible Person.

(aa) “Payment Date” shall be as elected by the participant, commencing in
February of the year following the event.

(bb) “Plan” shall be the Biomet, Inc. Deferred Compensation Plan (Pre-409A
Grandfathered Plan), as amended from time to time.

(cc) “Plan Year” shall be June 1 to May 31; provided, however, that the first
plan year shall be December 1, 2003 to May 31, 2004.

(dd) “Restricted Stock” shall mean shares of Stock granted under a restricted
stock plan which are subject to forfeiture based upon non-compliance with
certain enumerated criteria.

(ee) “Restricted Stock Award” shall mean any award or grant of Restricted Stock
under a restricted stock plan.

(ff) “Separation from Service” shall mean, (i) with respect to a Participant who
is an employee of the Company, the complete termination of the employment
relationship between the Participant and the Company and/or all affiliated
employers for any reason other than death, and (ii) with respect to a Director
who is not also an employee of the Company, the complete cessation of membership
on the Board and/or the boards of all affiliated employers of all in which he or
she serves for any reason other than death. The Committee, in its sole and final
discretion, may determine that a Participant’s transfer from the Company to a
successor or related employer is not considered a Separation from Service.

(gg) “Scheduled Withdrawal Date” shall mean the distribution date elected by the
Participant for an in-service withdrawal of amounts from such Accounts deferred
in a given Plan Year, and earnings and losses attributable thereto, as set forth
on the election form for such Plan Year.

(hh) “Stock” shall mean the Common Shares of Biomet, Inc.

(ii) “Stock Option Gains,” with respect to a given stock option award granted by
the Company to a particular Participant under a Company-sponsored stock option
program, shall mean the difference in dollar value, determined as of the date of
reference, between the exercise price and the stock option and the fair market
value of the underlying stock as of the date of reference.

(jj) “Stock Unit” means a unit of value, equal at any relevant time to the value
of a share of Stock or Restricted Stock, as applicable, established by the
Committee as a means of measuring value of the Stock-related portion of an
Account under the Plan.

(kk) “Trust” shall mean the Biomet, Inc. Deferred Compensation Plan Trust.

 

Grandfathered Plan – Do Not Amend

 

- 5 -



--------------------------------------------------------------------------------

(ll) “Trustee” shall mean Committee or any successor trustee appointed by the
Committee.

(mm) “Vested” means, with respect to an Account, that portion of the
Participant’s interest in his or her Account that is nonforfeitable, as
determined under Article V.

Section 1.2. Rules of Construction.

(a) The provisions of the Plan shall be construed and governed in all respects
under and by the laws of the State of Indiana, to the extent not preempted by
federal law.

(b) Words used in the masculine gender shall be construed to include the
feminine gender where appropriate, and vice versa.

(c) Words used in the singular shall be construed to include the plural where
appropriate, and vice versa.

(d) The headings and subheadings in the Plan are inserted for the convenience of
reference only and are not to be considered in the construction of any provision
of the Plan.

ARTICLE II.

PARTICIPATION

Section 2.1. Determination of Eligible Person. The Committee shall, from time to
time, determine which persons are Eligible Persons under the Plan. An Eligible
Person shall become a Participant only after completing such forms and making
such elections as the Committee may prescribe, including an agreement to be
bound by the terms of the Plan and all determinations of the Committee.

Section 2.2. Enrollment. An Eligible Person shall become a Participant in the
Plan by electing to make deferrals in accordance with Section 3.1, in accordance
with such procedures as may be established from time to time by the Committee.
An individual who, at any time, ceases to be an Eligible Person, as determined
in the sole discretion of the Committee, other than an Eligible Person who
(i) becomes employed by a related company of the Company, which is not a
Participating Subsidiary or (ii) is transferred to an international assignment,
shall continue to be eligible to make deferrals until the end of the Plan Year
in which the employee ceases to be an Eligible Person, and no future deferrals
will be allowed until such time as the individual again becomes an Eligible
Person. In such case, the individual may remain a Participant in the Plan with
respect to amounts already deferred. A Participant shall remain a Participant
until all amounts to which he or she is entitled under the Plan have been paid.

Section 2.3. Transferred Employees. An Eligible Person who (i) becomes employed
by a related company of the Company, which is not a Participating Subsidiary or
(ii) is transferred to an international assignment, shall not be eligible to
make any further deferrals under the Plan, however, such individual shall remain
a Participant in the Plan with respect to amounts already deferred. Any
deferrals for the current Plan Year shall terminate as of the date of transfer.

 

Grandfathered Plan – Do Not Amend

 

- 6 -



--------------------------------------------------------------------------------

Section 2.4. Amendment of Eligibility Criteria. The Committee may, in its
discretion, change the criteria for eligibility to comply with all applicable
laws relating to salary grade and compensation levels; provided, however, that
no change in the criteria for eligibility of any officer of the Company shall be
effected unless such changes are (i) within parameters established by the
Compensation Committee of the Board of Directors of the Company, or
(ii) approved by the Compensation Committee of the Board of Directors of the
Company.

ARTICLE III.

DEFERRAL ELECTIONS

Section 3.1. Elections to Defer Compensation.

(a) Initial Election Period. Subject to the provisions of Article II, each
Participant may elect to defer Compensation by filing with the Committee an
election that conforms to the requirements of this Section 3.1, on a form
provided by the Committee, no later than the last day of his or her Initial
Election Period.

(b) Deferral of Compensation - General Rule. The amount of Compensation which a
Participant may elect to defer is such Compensation earned on or after the time
at which the Participant elects to defer in accordance with Section 3.1(a). A
Participant may defer up to 100% of his or her Compensation provided that the
total amount deferred by the Participant shall be limited in any calendar year,
if necessary, to satisfy Social Security Tax (including Medicare), income tax
and employee benefit plan withholding requirements, each as applicable, as
determined in the sole and absolute discretion of the Committee. The minimum
contribution which may be made in any Plan Year by a Participant shall not be
less than $5,000, provided such minimum contribution can be satisfied from any
element of Compensation.

(c) Duration of Compensation Deferral Election. A Participant’s initial election
to defer Compensation must be received by the Committee prior to the last day of
the Initial Election Period and is to be effective with respect to Compensation
received after such deferral election is processed. A Participant may increase,
decrease or terminate a deferral election with respect to Compensation for any
subsequent Plan Year by filing a new election on or before April 30 prior to the
beginning of the next Plan Year, which election shall be effective on the first
day of the next following Plan Year. In the case of an employee who becomes a
Participant after the Effective Date, such Participant shall have 30 days from
the date he or she has become an Eligible Person to make an initial election
with respect to Compensation. Such election shall be for the remainder of the
Plan Year, in the event the Plan Year has commenced.

(d) Deferral of Stock Option Gains. In accordance with the rules established by
the Committee, a Designated Person may elect to defer all or any portion of
Stock Option Gains attributable to non-qualified stock options and receive a
credit of Stock Units. Any deferral election must occur in a time period
designated by the Committee from time to time in

 

Grandfathered Plan – Do Not Amend

 

- 7 -



--------------------------------------------------------------------------------

accordance with the Plan. The Designated Person must attest to ownership of
Stock equal in value to the total amount of the option exercise price and the
Stock used for this purpose must have been held by the Designated Person for at
least the period of time required by the applicable stock option plan of the
Company. All such deferrals shall be invested and held only in Stock Units as
provided in Section 3.2(c). A Designated Person shall be entitled to make a
Stock Option Gains deferral at the time and in the form and manner determined by
the Committee and communicated to the Designated Person. No Designated Person
shall have the right to make a Stock Option Gains deferral unless and until
notified in writing by the Committee and only to the extent provided in such
notice.

(e) Deferral of Restricted Stock Grant Awards. In accordance with the rules
established by the Committee, a Designated Person may elect to defer all or any
portion of a Restricted Stock awarded pursuant to a Restricted Stock Award and
receive a credit of Stock Units. Any such deferral election must be made in a
time period designated by the Committee from time to time and in accordance with
the Plan. All such deferrals shall be invested and held in Stock Units as
provided in Section 3.2(c). A Designated Person shall be entitled to make a
Restricted Stock deferral at the time and in the form and manner determined by
the Committee and communicated to the Designated Person. No Designated Person
shall have the right to make a Restricted Stock deferral unless and until
notified in writing by the Committee and only to the extent provided in such
notice.

Section 3.2. Investment Elections.

(a) At the time of making the deferral elections described in Section 3.1, the
Participant shall designate, on a form provided by the Committee, the types of
investment funds in which the Participant’s Account will be deemed to be
invested for purposes of determining the amount of earnings to be credited to
that Account. In making the designation pursuant to this Section 3.2, the
Participant may specify that all or any multiple of his or her Account be deemed
to be invested, in whole percentage increments, in one or more of the types of
investment funds provided under the Plan as communicated from time to time by
the Committee. On a form provided by the Committee, a participant may change
each of the investment allocations monthly while employed or after termination.
Changes made by the 25th of the month will be effective the first business day
of the following month. If a Participant fails to elect a type of fund under
this Section 3.2, he or she shall be deemed to have elected the money market
type of investment fund.

(b) Although the Participant may designate the type of investments, the
Committee shall not be bound by such designation and the amounts credited to
such Accounts may not actually be invested in the underlying Fund or Funds. The
Accounts will be hypothetically invested in such Fund or Funds and net gains and
losses associated with such Fund or Funds will be credited or debited to the
Accounts, as applicable. The Committee shall select from time to time, in its
sole and absolute discretion, commercially available investments of each of the
types communicated by the Committee to the Participant pursuant to
Section 3.2(a) above to be the Funds. The Net gains and losses of each such
commercially available investment fund shall be used to determine the amount of
earnings or losses to be credited to Participant’s Account under Article IV.

 

Grandfathered Plan – Do Not Amend

 

- 8 -



--------------------------------------------------------------------------------

(c) Deferrals of Stock Option Grants and Restricted Stock Awards. At the time
Stock Option Gains are realized and Restricted Stock vests, a Participant’s
Stock Unit subaccount shall be credited with the number of Stock Units equal in
number to the amount of Stock Option gains and shares of Restricted Stock.
Elections to defer Stock Option Gains and Restricted Stock are irrevocable.

ARTICLE IV.

DEFERRAL ACCOUNTS AND TRUST FUNDING

Section 4.1. Deferral Accounts. The Committee shall establish and maintain a
Deferral Account for each Participant under the Plan. Each Participant’s
Deferral Account shall be further divided into separate subaccounts (“investment
fund subaccounts”), each of which corresponds to an investment fund elected by
the Participant pursuant to Section 3.2(a). A Participant’s Deferral Account
shall be credited as follows:

(a) On the second business day after amounts are withheld and deferred from a
Participant’s Compensation, the Committee shall credit the investment fund
subaccounts of the Participant’s Deferral Account with an amount equal to
Compensation deferred by the Participant in accordance with the Participant’s
election under Section 3.2(a); that is, the portion of the Participant’s
deferred Compensation that the Participant has elected to be deemed to be
invested in a certain type of investment fund shall be credited to the
investment fund subaccount corresponding to that investment fund;

(b) Each business day, each investment fund subaccount of a Participant’s
Deferral Account shall be credited with earnings or losses in an amount equal to
that determined by multiplying the balance credited to such investment fund
subaccount as of the prior day plus contributions credited that day to the
investment fund subaccount by the Net gains and losses for the corresponding
fund selected by the Participant.

(c) In the event that a Participant elects for a given Plan Year’s deferral of
Compensation to have a Scheduled Withdrawal Date, all amounts attributed to the
deferral of Compensation for such Plan Year shall be accounted for in a manner
which allows separate accounting for the deferral of Compensation and net
investment gains and losses associated with such Plan Year’s deferral of
Compensation.

Section 4.2. Company Contribution Account. The Company is not required to make
contributions to the Plan on behalf of a Participant, but reserves the right to
credit Participants’ Accounts with discretionary or matching contributions from
time to time in its sole discretion. In the event that the Company elects to
make a Company Discretionary Contribution Amount or a Company Matching
Contribution Amount, then the Committee shall establish and maintain a Company
Contribution Account for each Participant under the Plan who receives such
allocation to his or her Accounts. Each Participant’s Company Contribution
Account if not designated by the Company at the time of contribution shall be
further divided into separate investment fund subaccounts corresponding to the
investment fund elected by the Participant pursuant to Section 3.2(a). A
Participant’s Company Contribution Account shall be credited as follows:

(a) On the second business day after a Company Discretionary Contribution Amount
or Company Matching Contribution Amount has been allocated, the Committee shall
credit the investment fund subaccounts of the Participant’s Company Contribution
Account with an amount equal to the Company Discretionary Contribution Amount,
if any, applicable to that Participant, that is, the proportion of the Company
Discretionary Contribution Amount, if any, or Company Matching Contribution
Amount, if any, which the Participant elected to be deemed to be invested in a
certain type of investment fund shall be credited to the corresponding
investment fund subaccount; and

 

Grandfathered Plan – Do Not Amend

 

- 9 -



--------------------------------------------------------------------------------

(b) Each business day, each investment fund subaccount of a Participant’s
Company Contribution Account shall be credited with earnings or losses in an
amount equal to that determined by multiplying the balance credited to such
investment fund subaccount as of the prior day plus contributions credited that
day to the investment fund subaccount by the Net gains and losses for the
corresponding Fund selected by the Participant.

Section 4.3. Trust Funding. The Company has created a Trust with the Trustee.
The Company may cause the Trust to be funded each year, but only to the extent
of (1) an amount equal to the amount deferred by each Participant; (2) the
aggregate amount of Company Discretionary Contribution Amounts; and (3) the
aggregate amount of Company Matching Contribution Amounts for the Plan Year.

Although the principal of the Trust and any earnings thereon shall be held
separate and apart from other funds of the Company and shall be used exclusively
for the uses and purposes of Plan Participants and Beneficiaries as set forth
therein, neither the Participants nor their Beneficiaries shall have any
preferred claim on, or any beneficial ownership in, any assets of the Trust
prior to the time such assets are paid to the Participants or Beneficiaries as
benefits and all rights created under this Plan shall be unsecured contractual
rights of Plan Participants and Beneficiaries against the Company. Any assets
held in the Trust will be subject to the claims of Company’s general creditors
under federal and state law in the event of insolvency.

ARTICLE V.

VESTING

Section 5.1. Participant Contributions. A Participant shall at all times be 100%
Vested in his or her Deferral Account.

Section 5.2. Company Contributions. In the event that the Company elects to
credit the Accounts of Participants with Company discretionary or matching
contributions, then the Company, in its sole discretion, shall establish a
vesting schedule for the Company Contribution Account as it deems appropriate.
Any Participant that terminates employment or service with the Company prior to
full vesting shall irrevocably forfeit the portion not Vested and, in no event,
shall the Company Contribution be distributed prior to vesting. Such forfeitures
shall be retained by the Company.

 

Grandfathered Plan – Do Not Amend

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE VI.

DISTRIBUTIONS

Section 6.1. Distribution of Deferred Compensation and Discretionary Company
Contributions.

(a) Distribution Without Scheduled Withdrawal Date. In the case of a Participant
who incurs a Separation from Service and has an Account balance of more than
$50,000 as of the effective date of the Separation from Service, the
Distributable Amount shall be paid to the Participant in substantially equal
annual installments over ten (10) years commencing on the Participant’s Payment
Date. An optional form of benefit may be elected by the Participant, on the form
provided by the Committee, during his or her Initial Election Period from among
the following:

(1) A lump sum distribution beginning on the Participant’s Payment Date.

(2) Substantially equal annual installments over five (5) years beginning on the
Participant’s Payment Date.

(3) Substantially equal annual installments over fifteen (15) years beginning on
the Participant’s Payment Date.

A Participant may modify the form of benefit that he or she has previously
elected, provided such modification occurs at least one (1) year before the
Participant terminates employment with the Company.

Notwithstanding the preceding provisions and regardless of any optional form of
benefit elected by the Participant during his or her Initial Election Period, if
the Participant incurs a Separation from Service and has an Account balance of
$50,000 or less as of the effective of the Separation from Service, the
Distributable Amount shall be paid to the Participant in a lump sum distribution
on the Participant’s Payment Date.

The Participant’s Account shall continue to be credited with earnings pursuant
to Article IV of the Plan until all amounts credited to his or her Accounts
under the Plan have been distributed.

(b) Distribution With Scheduled Withdrawal Date. In the case of a Participant
who has not incurred a Separation from Service and has elected a Scheduled
Withdrawal Date for a distribution, such Participant shall receive his or her
Distributable Amount, as has been elected by the Participant to be subject to
the Scheduled Withdrawal Date in accordance with Section 6.1 (a) of the Plan.

(1) In the case of a Participant with an Account balance of more than $25,000 as
of the Participant’s Payment Date, the Distributable Amount shall be paid, at
the election of the Participant, from among the following:

(A) A lump sum distribution beginning on the Participant’s Payment Date.

 

Grandfathered Plan – Do Not Amend

 

- 11 -



--------------------------------------------------------------------------------

(B) Annual installments over two (2) to five (5) years beginning on the
Participant’s Payment Date.

(2) A Participant’s Scheduled Withdrawal Date with respect to deferrals of
Compensation, deferred in a given Plan Year can be no earlier than two years
from the last day of the Plan Year for which the deferrals of Compensation, are
made. A Participant may extend the Scheduled Withdrawal Date for any Plan Year,
provided such extension occurs at least one year before the Scheduled Withdrawal
Date and is for a period of not less than two years from the Scheduled
Withdrawal Date. The Participant shall have the right to twice modify any
Scheduled Withdrawal Date. In the event a Participant Separates from Service
prior to a Scheduled Withdrawal Date, other than by reason of death, the portion
of the Participant’s Account associated with a Scheduled Withdrawal Date, which
has not occurred prior to such termination, shall be distributed in a lump sum.

(c) Distribution Due to Death or Disability. In the case of a Participant who
dies either before or after the Participant incurs a Separation from Service,
the Participant’s Beneficiary will receive the total undistributed balance in
the Participant’s Accounts in a lump sum distribution as soon as
administratively feasible following the date of death. In the case of a
Participant who becomes disabled, the Participant will receive the total
undistributed balance in the Participant’s Account in a lump sum distribution as
soon as a determination has been made that the Participant is disabled. For
purposes of determining a Participant’s disability, the determination shall be
made in accordance with the Company’s long-term disability plan in effect at the
time of the Participant’s claim of disability.

(d) Employment Competition - Distribution Period. If a Participant’s employment
with the Company is terminated for any reason and if the Participant becomes
employed or otherwise affiliated with a competitor of the Company, as determined
by the Committee in its sole discretion, then the Participant’s Distributable
Amount shall be distributed in a lump sum distribution as soon as
administratively feasible following the termination of the Participant’s
employment with the Company.

Section 6.2. Early Non-Scheduled Distributions. A Participant shall be permitted
to elect an Early Distribution from his or her Account prior to the Payment
Date, subject to the following restrictions:

(a) The election to take an Early Distribution shall be made by filing a form
provided by and filed with the Committee prior to the end of any calendar month.

(b) The amount of the Early Distribution shall not exceed 90% of his Vested
Account balance.

 

Grandfathered Plan – Do Not Amend

 

- 12 -



--------------------------------------------------------------------------------

(c) The amount described in subsection (b) above shall be paid in a single cash
lump sum as soon as practicable after the end of the calendar month in which the
Early Distribution election is made.

(d) If a Participant requests an Early Distribution of his or her entire Vested
Account, the remaining balance of his or her Account (10% of the Account) shall
be permanently forfeited and the Company shall have no obligation to the
Participant or his Beneficiary with respect to such forfeited amount. If a
Participant receives an Early Distribution of less than his or her entire Vested
Account, such Participant shall forfeit 10% of the gross amount to be
distributed from the Participant’s Account and the Company shall have no
obligation to the Participant or his or her Beneficiary with respect to such
forfeited amount. Any amounts forfeited under this subsection shall revert to
the Company.

(e) If a Participant receives an Early Distribution of either all or a part of
his or her Account, the Participant will be ineligible to make deferrals of
Compensation into the Plan or receive allocations of Company Discretionary
Contribution Amounts or Company Matching Contribution Amounts under the Plan for
the balance of the Plan Year and the following Plan Year. All distributions
shall be made on a pro rata basis from among a Participant’s Accounts.

Section 6.3. Hardship Distribution. A Participant shall be permitted to elect a
Hardship Distribution from his or her Vested Accounts prior to the Payment Date,
subject to the following restrictions:

(a) The election to take a Hardship Distribution shall be made by filing a form
provided by and filed with Committee prior to the end of any calendar month.

(b) The Committee shall have made a determination that the requested
distribution constitutes a Hardship Distribution in accordance with
Section 1.2(t) of the Plan.

(c) The amount determined by the Committee as a Hardship Distribution shall be
paid in a single cash lump sum as soon as practicable after the end of the
calendar month in which the Hardship Distribution election is made and approved
by the Committee.

(d) If a Participant receives a Hardship Distribution, the Participant will be
ineligible to participate in the Plan for the balance of the Plan Year and the
following Plan Year.

Section 6.4. Domestic Relations Orders. Upon receipt of an enforceable domestic
relations order from a court of competent jurisdiction, the Plan shall make an
assignment and distribution from the Participant’s Account in accordance with
such order. However, in no event shall an assignment under this Section 6.4
result in the establishment of an account for the benefit or in the name of any
alternate Payee named in the order.

Section 6.5. Distribution Upon Adverse Finding by the Internal Revenue Service.
If the Internal Revenue Service asserts that amounts deferred by a Participant
pursuant to this Plan are taxable to the Participant for Federal income taxes
before distribution, the Committee shall cause to be distributed to the
Participant from his or her Account an amount equal to all taxes, interest and
penalties owed by the Participant as a result from such inclusion in taxable
income.

 

Grandfathered Plan – Do Not Amend

 

- 13 -



--------------------------------------------------------------------------------

Section 6.6. Inability to Locate Participant. In the event that the Committee is
unable to locate a Participant or Beneficiary within two years following the
required Payment Date, the amount allocated to the Participant’s Deferral
Account shall be forfeited. If, after such forfeiture, the Participant or
Beneficiary later claims such benefit, such benefit shall be reinstated without
interest or earnings.

ARTICLE VII.

ADMINISTRATION

Section 7.1. Committee. A committee shall be appointed by, and serve at the
pleasure of, the Board of Directors. The number of members comprising the
Committee shall be determined by the Board, which may from time to time vary the
number of members. A member of the Committee may resign by delivering a written
notice of resignation to the Board. The Board may remove any member by
delivering a certified copy of its resolution of removal to such member.
Vacancies in the membership of the Committee shall be filled promptly by the
Board.

Section 7.2. Committee Action. The Committee shall act at meetings by
affirmative vote of a majority of the members of the Committee. Any action
permitted to be taken at a meeting may be taken without a meeting if, prior to
such action, a written consent to the action is signed by all members of the
Committee and such written consent is filed with the minutes of the proceedings
of the Committee. A member of the Committee shall not vote or act upon any
matter which relates solely to himself or herself as a Participant. The Chairman
or any other member or members of the Committee designated by the Chairman may
execute any certificate or other written direction on behalf of the Committee.

Section 7.3. Powers and Duties of the Committee.

(a) The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, shall be charged with the general
administration of the Plan, and shall have all powers necessary to accomplish
its purposes, including, but not by way of limitation, the following:

(1) To select the Funds in accordance with Section 3.2(b) hereof;

(2) To construe and interpret the terms and provisions of this Plan;

(3) To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;

(4) To maintain all records that may be necessary for the administration of the
Plan;

(5) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

 

Grandfathered Plan – Do Not Amend

 

- 14 -



--------------------------------------------------------------------------------

(6) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof;

(7) To appoint a Plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe; and

(8) To take all actions necessary for the administration of the Plan, including
determining whether to hold or discontinue the Policies.

Section 7.4. Construction and Interpretation. The Committee shall have full
discretion to construe and interpret the terms and provisions of this Plan,
which interpretations or construction shall be final and binding on all parties,
including but not limited to the Company and any Participant or Beneficiary. The
Committee shall administer such terms and provisions in a uniform and
nondiscriminatory manner and in full accordance with any and all laws applicable
to the Plan.

Section 7.5. Information. To enable the Committee to perform its functions, the
Company shall supply full and timely information to the Committee on all matters
relating to the Compensation of all Participants, their death or other events
which cause termination of their participation in this Plan, and such other
pertinent facts as the Committee may require.

Section 7.6. Compensation. Expenses and Indemnity.

(a) The members of the Committee shall serve without compensation for their
services hereunder.

(b) The Committee is authorized at the expense of the Company to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.

(c) To the extent permitted by applicable state law, the Company shall indemnify
and hold harmless the Committee and each member thereof, the Board of Directors
and any delegate of the Committee who is an employee of the Company against any
and all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.

Section 7.7. Quarterly Statements. Under procedures established by the
Committee, a Participant shall receive a statement with respect to such
Participant’s Accounts on a quarterly basis.

 

Grandfathered Plan – Do Not Amend

 

- 15 -



--------------------------------------------------------------------------------

Section 7.8. Disputes.

(a) Claim. A person who believes that he or she is being denied a benefit to
which he or she is entitled under this Plan (hereinafter referred to as
“Claimant”) must file a written request for such benefit with the Committee,
setting forth his or her claim. The request must be addressed to , the Chairman
of the Committee at its then principal place of business.

(b) Claim Decision. Upon receipt of a claim, the Committee shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. The Committee may, however, extend
the reply period for an additional ninety (90) days for special circumstances.

If the claim is denied in whole or in part, the Company shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth: (A) the specified reason or reasons for such denial; (B) the
specific reference to pertinent provisions of this Plan on which such denial is
based; (C) a description of any additional material or information necessary for
the Claimant to perfect his or her claim and an explanation of why such material
or such information is necessary; (D) appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for review; and (E) the time
limits for requesting a review under subsection (c).

(c) Request For Review. Within sixty (60) days after the receipt by the Claimant
of the written opinion described above, the Claimant may request in writing a
review of the initial denial. Such request must be addressed to the Chair of the
Committee, at its then principal place of business. The Claimant or his or her
duly authorized representative may, but need not, review the pertinent documents
and submit issues and comments in writing for consideration by the Committee. If
the Claimant does not request a review within such sixty (60) day period, he or
she shall be barred and estopped from challenging the Committee’s determination.

(d) Review of Decision. Within sixty (60) days after the Committee’s receipt of
a request for review, after considering all materials presented by the Claimant,
the Committee will inform the Participant in writing, in a manner calculated to
be understood by the Claimant, the decision setting forth the specific reasons
for the decision containing specific references to the pertinent provisions of
this Plan on which the decision is based. If special circumstances require that
the sixty (60) day time period be extended, the Committee will so notify the
Claimant and will render the decision as soon as possible, but no later than one
hundred twenty (120) days after receipt of the request for review.

ARTICLE VIII.

MISCELLANEOUS

Section 8.1. Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, claims,
or interest in any specific property or assets of the Company. No assets of the
Company shall be held in any way as collateral security for the fulfilling of
the obligations of the Company under this Plan. Any and

 

Grandfathered Plan – Do Not Amend

 

- 16 -



--------------------------------------------------------------------------------

all of the Company’s assets shall be, and remain, the general unpledged,
unrestricted assets of the Company. The Company’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise of the Company to pay
money in the future, and the rights of the Participants and Beneficiaries shall
be no greater than those of unsecured general creditors. It is the intention of
the Company that this Plan be unfunded for purposes of the Code and for purposes
of Title 1 of ERISA and the Plan will be interpreted to effectuate this result.

Section 8.2. Restriction Against Assignment. Except as otherwise provided in
Section 6.4, regarding domestic relations orders, the Company shall pay all
amounts payable hereunder only to the person or persons designated by the Plan
and not to any other person or corporation. No part of a Participant’s Accounts
shall be liable for the debts, contracts, or engagements of any Participant, his
or her Beneficiary, or successors in interest, nor shall a Participant’s
Accounts be subject to execution by levy, attachment, or garnishment or by any
other legal or equitable proceeding, nor shall any such person have any right to
alienate, anticipate, sell, transfer, commute, pledge, encumber, or assign any
benefits or payments hereunder in any manner whatsoever. If any Participant,
Beneficiary or successor in interest is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, commute, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its discretion, may cancel such distribution or payment (or
any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

Section 8.3. Payments on Behalf of Persons Under Incapacity.

Section 8.4. Withholding. There shall be deducted from each payment made under
the Plan or any other Compensation payable to the Participant (or Beneficiary)
all taxes which are required to be withheld by the Company in respect to such
payment or this Plan. The Company shall have the right to reduce any payment (or
compensation) by the amount of cash sufficient to provide the amount of said
taxes.

Section 8.5. Amendment, Modification, Suspension or Termination. The Committee
may amend, modify, suspend or terminate the Plan in whole or in part, except
that no amendment, modification, suspension or termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Accounts.
In the event that this Plan is terminated, the amounts allocated to a
Participant’s Accounts shall be distributed to the Participant or, in the event
of his or her death, his or her Beneficiary in a lump sum within thirty
(30) days following the date of termination.

Section 8.6. Receipt or Release. Any payment to a Participant or the
Participant’s Beneficiary in accordance with the provisions of the Plan shall,
to the extent thereof, be in full satisfaction of all claims against the
Committee and the Company. The Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Committee, is considered by reason of physical or
mental condition to be unable

 

Grandfathered Plan – Do Not Amend

 

- 17 -



--------------------------------------------------------------------------------

to give a valid receipt therefore, the Committee may direct that such payment be
made to any person found by the Committee, in its sole judgment, to have assumed
the care of such person. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Committee and the Company.

Section 8.7. Limitation of Rights and Employment Relationship. Neither the
establishment of the Plan and Trust nor any modification thereof, nor the
creating of any fund or account, nor the payment of any benefits shall be
construed as giving to any Participant, or Beneficiary or other person any legal
or equitable right against the Company or the trustee of the Trust except as
provided in the Plan and Trust; and in no event shall the terms of employment of
any employee or Participant be modified or in any way be affected by the
provisions of the Plan and Trust.

 

BENEFITS COMMITTEE

/s/ Darlene Whaley

  12/11/08 Darlene Whaley   Date

/s/ Daniel P. Florin

  12/15/08 Daniel P. Florin   Date

/s/ Bradley J. Tandy

  12/15/08 Bradley J. Tandy   Date

/s/ Greg Sasso

  12/15/08 Greg Sasso   Date

/s/ Steve Schiess

  12/19/08 Steve Schiess   Date

 

Grandfathered Plan – Do Not Amend

 

- 18 -